DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “that is identical” in lines 3-4 is unclear as to what the phrase refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cantwell et al. (US 2016/0279884).
In re. claim 1, Cantwell teaches a wing unit for performing a swinging motion to generate levitation force for a wing flapping apparatus (as the intended use does not further define the apparatus), the wing unit comprising: a wing surface (320, 330) (fig. 3C) comprising a nonwoven fabric (para [0043]); a frame body (pattern (302) or lattice fiber tow (324)) overlaid on the nonwoven fabric and extending along the wing surface (fig. 3C); and a resin material disposed entirely over the wing surface and disposed in a cavity included in the nonwoven fabric to integrate the nonwoven fabric with the frame body (matrix material, or resin (para [0052]), fully inundates and penetrates the face sheets [0048]).
In re. claim 2, Cantwell teaches the wing unit according to claim 1, wherein the resin material is disposed in a portion of a space in the cavity included in the nonwoven fabric (when penetrating the face sheets (320, 330)) (para [0048]).
In re. claim 3, Cantwell teaches the wing unit according to claim 2, wherein the cavity is formed as a gap between fibers of the nonwoven fabric (as is understood by penetrating in the face sheets).
In re. claim 5, Cantwell teaches the wing unit according to claim 1, wherein the nonwoven fabric comprises first and second nonwoven fabrics (320, 330) that are stacked with the frame body interposed therebetween (fig. 3C).
In re. claim 6, Cantwell teaches the wing unit according to claim 5, wherein the first nonwoven fabric and the second nonwoven fabric each include a first through hole and a second 
In re. claim 7, Cantwell teaches the wing unit according to claim 6, wherein the first through hole and the second through hole are disposed in the nonwoven fabric so as not to overlap with each other in a stacking direction of the first and second nonwoven fabrics (offset in fig. 3D).
In re. claim 13, Cantwell as modified by Riout (see Cantwell) teach the wing flapping apparatus according to claim 12, wherein the first nonwoven fabric and the second nonwoven fabric each include a first through hole and a second through hole, respectively, extending therethrough, and wherein the first through hole and the second through hole are disposed in the nonwoven fabric so as not to overlap with each other in a stacking direction of the first and second nonwoven fabrics (holes where lattice (324) penetrates in face sheets) (fig. 3D) (para [0044]).
In re. claim 14, Cantwell teaches a method of manufacturing a wing unit (aerospace structure in the form a wing) (para [0002]) (fig. 3G) for performing a swinging motion to generate levitation force for a wing flapping apparatus (as the intended use fails to further define the method), the method comprising: preparing a nonwoven fabric (320, 330) (fig. 3C) (para [0043]), a resin material in a form of a sheet and that is identical to the nonwoven fabric (matrix material, or resin (para [0052]), pre-impregnated in one or more of the face sheets [0050]), and a frame body (pattern (302) or lattice fiber tow (324)); and heating (344) (fig. 3F) a stacked body including the nonwoven fabric, the resin material and the frame body, thereby integrating the nonwoven fabric and the frame body with each other by the resin material (para [0055]).
In re. claim 15, Cantwell teaches the method of manufacturing a wing unit according to claim 14, wherein the integrating of the nonwoven fabric with the frame body comprises pressurizing the stacked body in a stacking direction while heating the stacked body (hardening cure may include high pressure) (para [0055]).

In re. claim 17, Cantwell teaches the method of manufacturing a wing unit according to claim 14, further comprising preparing the nonwoven fabric and the resin material as a sheet having a smaller thickness than the nonwoven fabric and the frame body (in the embodiment where only one sheet is pre-impregnated the matrix material and multiple non pre-impregnated sheets are used) (para [0050]).
In re. claim 18, Cantwell teaches the method of manufacturing a wing unit according to claim 14, further comprising disposing the resin material in a cavity included in the nonwoven fabric before integrating the nonwoven fabric with the frame body (fiber tows rest in cavity of one of the face sheets and joined with the matrix) (para [0034]).
In re. claim 19, Cantwell teaches the method of manufacturing a wing unit according to claim 18, further comprising heating (344) (fig. 3F) the stacked body formed of the nonwoven fabric that includes the cavity having the resin material disposed therein and the frame body to integrate the nonwoven fabric with the frame body by the resin material (para [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell.
In re. claim 4, Cantwell fails to disclose the resin material is formed only in a portion of the gap between the fibers of the nonwoven fabric, such that at least a portion of the gap is not filled with the resin material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cantwell to have a portion of the gap not filled with the resin material, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
In re. claim 20, Cantwell fails to disclose forming the resin material only in a portion of the cavity, such that at least a portion of the cavity is not filled with the resin material.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Cantwell to have a portion of the gap not filled with the resin material, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell in view of Riout (US 1,009,692).

In re. claim 8, Cantwell teaches a wing flapping apparatus (aerospace structure) (para [0002]) comprising: a wing unit (fig. 3G) for generating a levitation force for the wing flapping apparatus (as the intended use does not further define the apparatus), the wing unit comprising: a wing surface 
Cantwell fails to disclose a framework; and an actuator mounted in the framework and configured to generate a swinging motion to the wing unit to generate a levitation force.
Riout teaches a framework (A); and an actuator (crank shaft (E)) mounted in the framework and configured to generate a swinging motion to the wing unit (B) to generate the levitation force (pg. 1, ln. 35-53).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified Cantwell to incorporate the teachings of Riout to utilize the invention on flying machines with flapping wings, since Cantwell states the invention applies to aerospace structures, and doing so would allow the benefits of the invention to be applied to flying machines with flapping wings.
In re. claim 9, Cantwell as modified by Riout (see Cantwell) teach the wing flapping apparatus according to claim 8, wherein the resin material is disposed in a portion of a space in the cavity included in the nonwoven fabric (when penetrating the face sheets (320, 330)) (para [0048]).
In re. claim 10, Cantwell as modified by Riout (see Cantwell) teach the wing flapping apparatus according to claim 9, wherein the cavity is formed as a gap between fibers of the nonwoven fabric (as is understood by penetrating in the face sheets).
In re. claim 11, Cantwell as modified by Riout fail to disclose the resin material is formed only in a portion of the gap between the fibers of the nonwoven fabric, such that at least a portion of the gap is not filled with the resin material.

In re. claim 12, Cantwell as modified by Riout (see Cantwell) teach the wing flapping apparatus according to claim 8, wherein the nonwoven fabric comprises first and second nonwoven fabrics (320, 330) that are stacked with the frame body interposed therebetween (fig. 3C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SeePTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647